Citation Nr: 1800087	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  14-04 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from April 1987 to April 1991, and had additional Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In November 2017, prior to the promulgation of the decision in the appeal, the Veteran submitted a written statement indicating that he desired to withdraw his claim seeking an increased rating for residuals of TBI.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met with respect to the Veteran's claim for an increased rating for residuals of TBI; the Board no longer has jurisdiction to consider an appeal in the matter.  38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. §  20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter subject under 38 U.S.C. § 511(a) to a determination on appeal to the Secretary.  38 U.S.C. § 7104.  An appeal may be withdrawn by an appellant or by his representative  at any time prior to the issuance of a Board decision on the matter.  38 C.F.R. § 20.204(a).  A withdrawal must be in writing, or on the record at a hearing, and is effective when received .  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all the issues to which the withdrawal applies.  38 C.F.R. § 20.204 (c).
In a June 2017 report of contact the Veteran stated that he wished to cancel his hearing request and withdraw his appeal.  In November 2017, he expressed in writing his intent to withdraw his claim for and increased rating for residuals of TBI.  There is no question of fact or law in the matter remaining for the Board to consider.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal in the matter must be dismissed. 


ORDER

The appeal seeking an increased rating for residuals of TBI is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


